DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 10/29/2020. Claims 1-20 were cancelled. Claims 21-40 were added. Claims 21-40 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2020 and 12/07/2020 have been considered by the examiner. The non-supplemental IDS of 12/07/2020 contains a foreign reference listed as “EP 31247431” but should likely read “EP 3124743” based upon the foreign patent submitted along with the IDS, this reference has been considered by examiner.
The supplemental IDS of 12/07/2020 has been considered by Examiner. 

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 recites “a throat location at least partially defined by the turbine nozzle” but should likely read “the [[a]] throat location at least partially defined by the turbine nozzle” since “a throat location” was previously introduced in claim 21, from which claim 26 depends upon.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 33 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 22, 33 and 40, the term "substantially" in claims is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The instant specification in para. 21 of the instant published application recites “Approximating language, as used herein throughout the specification and claims, may be applied to modify any quantitative representation that could permissibly vary without resulting in a change in the basic function to which it is related. Accordingly, a value modified by a term or terms, such as “about”, “approximately”, and “substantially”, are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value”. This recitation does not provide a clear standard for ascertaining 
Claim 23 is also rejected under 35 USC § 112(b) due to its dependency upon claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, 29-36 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0030442, herein referenced as Waki.
Regarding Claim 21, Waki recites an inner band assembly for a turbine nozzle (“the present invention relates to disposition of a seal member in a turbine vane” para. 1)of a rotary machine (gas turbine 1 fig. 1) that includes a centerline axis (O in fig. 2), the inner band assembly comprising:
a platform portion (inner shroud 8b fig. 2);
a first flange (inclined section 18b fig. 2) coupled to the platform portion (8b fig. 2) wherein the first flange (18b fig. 2) is obliquely oriented (shown in fig. 2; 18b is also described as “inclined” which would make it be neither parallel or perpendicular to the centerline axis O fig. 2) with respect to the centerline axis (O in fig. 2); and
a second flange (convex section 18a fig. 5) coupled to the first flange (18b fig. 5) wherein the second flange (18a fig. 5) is obliquely oriented (shown in fig. 5) with respect to the first flange (18b fig. 5);
wherein the platform portion (8b fig. 2) and the first flange (18b fig. 2) intersect at a point that is axially aligned (8b and 18b are shown to intersect at a point that is axially aligned with point Q which is at the minimum inscribed circle Cl fig. 3) with a throat location (see minimum inscribed circle Cl in fig. 3 which represents a throat location; the circle Cl shown to a have diameter defined by the throat line P in fig. 3) that is at least partially defined by the turbine nozzle (see fig. 3).

Regarding Claim 22, Waki recites the inner band assembly of claim 21 wherein the platform portion extends in a substantially axial direction (inner shroud 8b is shown to extend substantially in the axial direction, i.e. axis O), and wherein the second flange (convex section 18a fig. 5) extends in a substantially radial direction (“retainer 8 d protruding inward in the radial direction” para. 49; the convex section 18a shown to extend substantially radially in fig. 2 and fig. 5).

Regarding Claim 23, Waki recites the inner band assembly of claim 22 wherein the first flange (inclined section 18b fig. 2) is obliquely oriented (inclined surface 19 fig. 5 with respect to the platform portion (8b fig. 2).

Regarding Claim 24, Waki recites the inner band assembly of claim 21 wherein the first flange (inclined section 18b fig. 5) comprises:
a first end (see 1st end in Examiner Figure 1) coupled to the platform portion (8b fig. 5);
a second end (see 2nd end in Examiner Figure 1) coupled to the second flange (18a fig. 5);
a forward surface (see forward surface in Examiner Figure 1 which has an interface with diagonal seal plate 20b fig. 5; said forward surface is shown to be facing the upstream direction) extending between the first end and the second end (forward surface shown to extend between the 1st end and 2nd end in Examiner Figure 1); and
an aft surface (inclined surface 19 fig. 5) extending between the first end and the second end (inclined surface 19 fig. 5is shown to extend between the 1st end and 2nd end in Examiner Figure 1) wherein the forward surface and the aft surface define a thickness (see thickness of inclined section 18b fig. 5 between forward surface and inclined surface 19 in Examiner Figure 1) therebetween wherein the thickness of the first flange is constant between the first end and the second end (a thickness of the first flange defined by forward surface  and inclined surface 19 is shown to be constant between the 1st end and the 2nd end in Examiner Figure 1).

Regarding Claim 25, Waki recites the inner band assembly of claim 21 wherein the platform portion (8b fig. 2) includes a platform seal slot (see slot of lateral seal plate 14 fig. 2) including a first end (upstream end of lateral seal plate 14 fig. 2) and a second end (downstream end of lateral seal plate 14 fig. 2), and wherein the first flange (inclined section 18b fig. 5) includes flange seal slot (see slot of diagonal seal plate 20b fig. 5) that intersects the platform seal slot (14 fig. 5) wherein the flange seal slot (see diagonal seal plate 20b fig. 5) is obliquely oriented (the diagonal seal plate 20b is obliquely oriented to the lateral seal plate 14 as shown in fig. 5) with respect to the platform seal slot (lateral seal plate 14 fig. 5).

Regarding Claim 26, Waki recites the inner band assembly of claim 25 wherein the flange seal slot (see slot of diagonal seal plate 20b fig. 5) intersects the platform seal slot (slot of lateral seal plate 14 fig. 5) at a throat location (see minimum inscribed circle Cl in fig. 3 which represents a throat location) at least partially defined by the turbine nozzle (see fig. 3). (the slot of lateral plate seal 14 intersects with slot of diagonal seal plate 20b adjacent point Q and upstream of the trailing edge of the vanes 8c as shown in fig. 2; this would mean that this intersection is at the minimum inscribed circle Cl in fig. 3 which represents the throat location)

Regarding Claim 27, Waki recites the inner band assembly of claim 25 wherein the flange seal slot (see slot of diagonal seal plate 20b) extends into the second flange (the slot of diagonal seal plate 20b is shown to extend into the slot of longitudinal seal plate 20a which is part of the second flange).

Regarding Claim 29, Waki recites the inner band assembly of claim 21 wherein the second flange (convex section 18a fig. 5) is oriented perpendicular to the centerline axis (the convex section 18a, i.e. the radially extending part of retainer 8b fig. 2, is shown to be oriented perpendicular to axis O).

Regarding Claim 30, Waki recites a turbine nozzle (“the present invention relates to disposition of a seal member in a turbine vane” para. 1)for a rotary machine (gas turbine 1 fig. 1) including a centerline axis (O in fig. 2), the turbine nozzle comprising:
an airfoil (first vane row airfoil body 8c fig. 2) comprising a leading edge and a trailing edge (see leading and trailing edge of vane 8c in fig. 2) wherein the airfoil defines a throat location (see minimum inscribed circle Cl having a diameter defined by throat line P in fig. 3; said circle representing a throat location) proximate to the trailing edge (circle Cl is shown to be proximate the trailing edge of the vanes 8c in fig. 3); and
an inner band assembly comprising:
a platform portion (inner shroud 8b fig. 2) coupled to the airfoil (8c fig. 2); and
a first flange (inclined section 18b fig. 2) coupled to the platform portion (8b fig. 2) wherein the first flange (18b fig. 2) is obliquely oriented (inclined surface 19 fig. 5 of inclined section 18b fig. 2 shows the inclined section 18b as being obliquely oriented to inner shroud 8b in fig. 2 and fig. 5) with respect to the platform portion (8b fig. 2);
wherein the platform portion (8b fig. 2) and the first flange (inclined section 18b fig. 2) intersect (8b and 18b are shown to have an intersect at point Q in fig. 2 which is at a point axially aligned with the throat location (see minimum inscribed circle Cl in fig. 3 which represents a throat location; the circle Cl shown to a have diameter defined by the throat line P in fig. 3).

Regarding Claim 31, Waki recites the turbine nozzle of claim 30 wherein the first flange (inclined section 18b fig. 2) is obliquely oriented (inclined section 18b is shown to be oblique to axis O in fig. 2) with respect to the centerline axis (axis O fig. 2).

Regarding Claim 32, Waki recites the turbine nozzle of claim 30, further comprising a second flange (convex section 18a fig. 5) coupled to the first flange (inclined section 18b fig. 5) wherein the second flange (convex section 18a fig. 5) is obliquely oriented (see fig. 5) with respect to the first flange (inclined section 18b fig. 5).

Regarding Claim 33, Waki recites the turbine nozzle of claim 32 wherein the platform portion (8b fig. 2) extends in a substantially axial direction (platform portion 8b shown to extend substantially in line with axis O in fig. 2), and wherein the second flange (convex section 18a fig. 5) extends in a substantially radial direction (“retainer 8 d protruding inward in the radial direction” para. 49; the convex section 18a shown to extend substantially radially in fig. 2 and fig. 5).

Regarding Claim 34, Waki recites the turbine nozzle of claim 32 wherein the first flange (inclined section 18b fig. 2) is positioned radially inward (shown in fig. 2) of the platform portion (8b fig. 2) and wherein the second flange (convex section 18a fig. 5) is positioned radially inward (shown in fig. 5) of the first flange (inclined section 18b fig. 5).

Regarding Claim 35, Waki recites the turbine nozzle of claim 32 wherein the second flange (convex section 18a fig. 5) is axially offset from the throat location (the convex section 18a is shown to be axially forward of point Q in fig. 5).

Regarding Claim 36, Waki recites the turbine nozzle of claim 30 wherein the platform portion (8b fig. 2) includes a platform seal slot (slot of lateral seal plate 14 fig. 5) including a first end and a second end (see upstream end and downstream end of the slot of lateral seal plate 14 in fig. 2), wherein the first flange (18b fig. 5) includes flange seal slot (slot of diagonal seal plate 20b fig. 5) that intersects (shown in fig. 5) the platform seal slot (slot of lateral seal plate 14 fig. 5), wherein the flange seal slot (slot of diagonal seal plate 20b fig. 5) is obliquely oriented (shown in fig. 5) with respect to the platform seal slot (slot of lateral seal plate 14 fig. 5), and wherein the flange seal slot (slot of 20b fig. 5) intersects the platform seal slot (slot of 14 fig. 5) at the throat location (see circle Cl in fig. 3). (the slot of lateral plate seal 14 intersects with slot of diagonal seal plate 20b adjacent point Q and upstream of the trailing edge of the vanes 8c as shown in fig. 2; this would mean that this intersection is at the minimum inscribed circle Cl in fig. 3 which represents the throat location)

Regarding Claim 38, Waki recites a method of manufacturing a turbine nozzle (“the present invention relates to disposition of a seal member in a turbine vane” para. for a rotary machine (gas turbine 1 fig. 1) including a centerline axis (axis O in fig. 2), the method comprising:
coupling an airfoil (first vane row airfoil body 8c fig. 2) to a platform portion (inner shroud 8b fig. 2) of an inner band assembly (shown in fig. 2);
coupling a first flange (inclined section 18b fig. 2) of the inner band assembly to the platform portion (8b fig. 2) such that the first flange (18b fig. 2) is obliquely oriented (shown in fig. 2; 18b is also described as “inclined” which would make it be neither parallel or perpendicular to the centerline axis O fig. 2) with respect to the centerline axis (O in fig. 2), and such that the first flange (18b fig. 2) and the platform portion (8b fig. 2) intersect at a throat location (see point Q fig. 2that is defined by throat line P in fig. 3) at least partially defined by the airfoil (8b fig. 3); and
coupling a second flange (convex section 18a fig. 5) of the inner band assembly to the first flange (inclined section 18b fig. 5) such that the second flange (18a fig. 5) is obliquely oriented (see inclined surface 19 of inclined section 18b which makes it oblique to the radially oriented convex section 18a in fig. 5) with respect to the first flange (convex section 18a fig. 5).

Regarding Claim 39, Waki recites the method of claim 38 wherein coupling the first flange (inclined section 18b fig. 2) to the platform portion (8b fig. 2) comprises coupling the first flange (inclined section 18b fig. 2) to the platform portion (8b fig. 2) such that the first flange is obliquely oriented (inclined surface 19 fig. 5 of inclined section 18b fig. 2 shows the inclined section 18b as being obliquely oriented to inner shroud 8b in fig. 2 and fig. 5) with respect to the platform portion (8b fig. 2).

Regarding Claim 40, Waki recites the method of claim 38 wherein coupling the airfoil (8c fig. 2) to the platform portion (8b fig. 2) comprises coupling the airfoil (8c fig. 2) to the platform portion (8b fig. 2) such that the platform portion (8b fig. 2) extends in a substantially axial direction (inner shroud 8b is shown to extend substantially in the axial direction, i.e. axis O), and wherein coupling the second flange (18a fig. 5) to the first flange (18b fig. 5) comprises coupling the second flange (18a fig. 5) to the first flange (18b fig. 5) such that the second flange (18a fig. 5) extends in a substantially radial direction (“retainer 8 d protruding inward in the radial direction” para. 49; the convex section 18a shown to extend substantially radially in fig. 2 and fig. 5).

    PNG
    media_image1.png
    996
    1254
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 5 from Waki

Allowable Subject Matter
Claims 28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
No prior art was found which anticipated or rendered obvious the inventions of  claim 28 and 37. In particular, the aspect of wherein “the first flange includes flange seal slot that intersects the platform seal slot, wherein the flange seal slot is obliquely oriented with respect to the platform seal slot, wherein the flange seal slot extends into the second flange, wherein the second flange includes a forward surface, and wherein the flange seal slot is at least partially defined in the forward surface”  not being found within the prior art found in the search. Closest prior art Waki, applied above, fails to anticipate or render obvious the limitation of “wherein the flange seal slot is at least partially defined in the forward surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10167728 – grant publication of prior art Waki utilized above. 

US 7186078 – discloses a blade outer air seal having a seal slot which extends to an upstream end with an opening that allows for insertion of seal plates into the seal slot.
	US 9822655 – discloses a turbine nozzle assembly having a platform with two flanges extending therefrom, the two flanges are extending obliquely relative to the platform. 
	US 10641116 – discloses a vane nozzle assembly which has a platform and a flange which intersection adjacent a throat point.
	US 5154577 – discloses a nozzle assembly wherein a flange seal slot has opening at the forward most surface of a flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745